
	

115 S2824 IS: Farm to Food Bank Act of 2018
U.S. Senate
2018-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2824
		IN THE SENATE OF THE UNITED STATES
		
			May 10, 2018
			Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008 to establish in each State a network
			 between agricultural producers and food banks to provide food to the needy
			 and reduce
			 food waste, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Farm to Food Bank Act of 2018.
 2.Farm to food bank programThe Food, Conservation, and Energy Act of 2008 is amended by inserting after section 4405 (7 U.S.C. 7517) the following:
			
				4406.Farm to food bank program
 (a)DefinitionsIn this section: (1)Agricultural cooperativeThe term agricultural cooperative means a farmers' cooperative described in section 521(b)(1) of the Internal Revenue Code of 1986.
 (2)Agricultural producerThe term agricultural producer includes— (A)an agricultural cooperative;
 (B)a person engaged in farming, ranching, or aquaculture; (C)a person engaged in the packing of a food product; and
 (D)a person engaged in the minimal processing of a food product, as determined by the Secretary. (3)Eligible entityThe term eligible entity means an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code that—
 (A)is— (i)a food bank;
 (ii)an association of food banks; or (iii)a food assistance network; and
 (B)has the expertise and infrastructure to source, aggregate, transport, and distribute an eligible product to individuals in need in the State or region in which the eligible entity is located.
 (4)Eligible productThe term eligible product means a food product— (A)that is—
 (i)a fruit, vegetable, grain, meat (including poultry and nonamenable species), egg, seafood, legume, nut, seed, or dairy product;
 (ii)grown or produced in the United States; (iii)fresh or minimally processed, as determined by the Secretary, taking into account—
 (I)distribution needs;
 (II)food storage availability; and (III)the availability of that food product in a State or region; and
 (iv)safe for consumption; and (B)(i)for which there is limited access to a retail market or supply chain;
 (ii)that has been grown or otherwise produced for the purpose of donation; or (iii)that has been gleaned.
 (5)Farm to food bank programThe term farm to food bank program means a program under which agricultural producers donate eligible products to an eligible entity for free distribution to individuals in need.
 (6)GleanThe term glean means to collect unharvested crops from the fields of agricultural producers for ultimate free distribution to individuals in need.
 (7)RegionThe term region means a geographic area, as determined by the Secretary, that comprises— (A)one or more States; or
 (B)one or more localities within a State. (8)StateThe term State means—
 (A)a State;
 (B)the District of Columbia;
 (C)an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304));
 (D)the Commonwealth of Puerto Rico; and
 (E)any other territory or possession of the United States.
 (b)Program purposesThe purposes of this section are— (1)to reduce food waste through gleaning;
 (2)to promote food recovery at the agricultural production level; (3)to provide food to individuals in need; and
 (4)to build relationships between agricultural producers and eligible entities through the donation of food.
						(c)Establishment
 (1)In generalThe Secretary shall establish a program under which the Secretary shall allocate funding to a State to support the establishment and administration of a farm to food bank program in that State.
						(2)State opt-in
 (A)In generalThe Secretary shall allocate funding to a State under paragraph (1) if that State— (i)opts in to participate in the program; and
 (ii)demonstrates an ability to participate in the program, as determined by the Secretary. (B)State planTo receive funding under paragraph (1), a State shall submit to the Secretary an operation and administration plan for a farm to food bank program in that State, which shall include a description of the State agency and the eligible entity that the State shall partner with under subsection (d)(2)(A).
							(3)Technical assistance
 (A)In generalUnder the program described in paragraph (1), the Secretary shall provide technical assistance and training relating to establishing and administering a farm to food bank program (including training relating to safe food handling) to a State or eligible entity on the request of that State or eligible entity.
 (B)CoordinationIn carrying out subparagraph (A), the Secretary shall coordinate with the Commissioner of Food and Drugs as the Secretary determines is necessary.
							(d)State implementation
 (1)In generalA State that receives funds under subsection (c)(1)— (A)shall establish and administer a farm to food bank program in the State; and
 (B)may establish and administer a regional farm to food bank program with a neighboring State that receives funds under subsection (c)(1).
							(2)Partnership with eligible entity
 (A)In generalTo carry out paragraph (1), a State shall partner with an eligible entity— (i)that is selected under subparagraph (B); and
 (ii)for the purpose of— (I)jointly establishing and administering a farm to food bank program in the State; or
 (II)overseeing the establishment and administration of a farm to food bank program in the State by that eligible entity.
 (B)Selection of eligible entityA State shall select an eligible entity as a partner under subparagraph (A) by— (i)issuing a request for proposals from eligible entities located in the State or region, as applicable; and
 (ii)selecting the winning eligible entity based on criteria determined by the Secretary under subparagraph (C).
 (C)Criteria for selectionThe Secretary shall establish criteria for the selection of an eligible entity under subparagraph (B) that shall include the requirement that the winning eligible entity—
								(i)
 is audited for food safety by an independent third party; and (ii)donates food to individuals in need.
 (3)Priority of eligible productsIn carrying out paragraph (1)(A), a State shall prioritize eligible products that are fresh and primarily produced in the State or region, as applicable.
						(4)Use of funds
 (A)Reimbursement for costsIn carrying out paragraph (1), a State may reimburse an agricultural producer or an eligible entity, as appropriate, participating in a farm to food bank program for eligible costs, as determined by the Secretary, including the cost of—
 (i)producing an eligible product that is a dairy product; (ii)harvesting an eligible product;
 (iii)storing an eligible product; (iv)minimally processing an eligible product;
 (v)packing an eligible product; and (vi)transporting an eligible product to an eligible entity.
 (B)FormulaA State that receives funds under subsection (c)(1) shall distribute funds to eligible entities participating in a farm to food bank program in the State according to a formula—
 (i)determined by the State in consultation with the eligible entity partnering with that State; or (ii)described in section 251.3(h) of title 7, Code of Federal Regulations (as in effect on the date of enactment of this section).
								(e)Funding
 (1)Allocation of fundsIn carrying out subsection (c)(1), the Secretary shall allocate funding to each State— (A)according to the formula described in section 251.3(h) of title 7, Code of Federal Regulations (as in effect on the date of enactment of this section); and
 (B)on a 2-year basis. (2)Administrative fundsOf the funding allocated to each State under paragraph (1), not more than 10 percent may be used for administrative costs.
 (3)Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this section. . 3.Crop insuranceSection 508(a) of the Federal Crop Insurance Act (7 U.S.C. 1508(a)) is amended by adding at the end the following:
			
				(11)Food donation as alternative use
 (A)Definition of donateIn this paragraph, the term donate means to give without requiring anything of monetary value from the recipient. (B)Effect on crop insuranceThe Corporation shall establish a procedure under which an insured crop that is donated by a producer does not qualify as a produced crop under a crop insurance claim.. 
		4.Study on food waste
 (a)Definition of food wasteIn this section, the term food waste means food waste that occurs— (1)on the farm and ranch production level; and
 (2)before and after the harvest period. (b)StudyThe Secretary of Agriculture, in coordination with the Administrator of the Environmental Protection Agency and the Commissioner of Food and Drugs, shall conduct a study to evaluate and determine—
 (1)methods of measuring food waste; (2)standards for the volume of food waste; and
 (3)causal factors for food waste. (c)Initial ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Agriculture shall submit a report that describes the results of the study conducted under subsection (b) to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate.
 (d)Annual reportNot later than 1 year after the date of submission of the report under subsection (c), and annually thereafter, the Secretary of Agriculture shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that describes—
 (1)food waste during the 1-year period ending on the date of submission of the report under this subsection; and
 (2)the methods that the Secretary shall implement to reduce food waste. 